Citation Nr: 1225582	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  12-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of noise exposure from heavy artillery.  At the Board hearing, the Veteran testified that during service for six to seven months he was a cannoneer who operated a 155-millimeter Howitzer which he fired multiple times daily.  He did not wear hearing protection.  The Veteran affirmed that he experienced hearing loss immediately after the gun firings which returned after a couple of hours to some degree.  After service, his hearing progressively worsened to the point where he began to notice that he had some type of hearing loss.  In this regard, the Veteran described an incident that occurred 25 to 30 years ago at a cocktail party during which he had difficulty hearing everything that was being said by a man standing across from him.  The Veteran also affirmed that he experienced ringing in his ears on multiple occasions after the gun firings.  After service, he could not really remember whether the ringing in his ears continued but he started noticing it more often as he aged as it became more pronounced.  

The record reflects that the veteran's service medical records could not be obtained from the National Personnel Records Center, in St. Louis, Missouri, as they are presumed to have been destroyed in the 1973 fire at that facility.  In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule, the Board also has a heightened duty to assist the veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In addition to hearing testimony, the record contains a statement from the Veteran in September 2010 in which he essentially indicated that he experienced ringing in his ears and temporary hearing loss after exposure to the firing of a 155-millimeter Howitzer during service.  Thereafter, the Veteran was afforded a VA audiological examination in October 2010.  The examination report notes that the Veteran reported a history of hearing difficulties for "at least the past 25-30 years."  The Veteran also reported that he experienced constant tinnitus that he first noticed "around 35-40 years ago."  The VA examiner indicated that she reviewed the claims file but noted that it did not contain any service medical records.  The VA examiner therefore concluded that an opinion could not be rendered at this time without leading to speculation.  

The examination report reflects that the VA examiner did not properly consider the Veteran's duty assignment and lay statements on in-service noise exposure and symptoms related to hearing loss and tinnitus he experienced throughout the years.  Instead, the VA examiner relied on the lack of documentation of hearing loss and tinnitus in rendering her conclusion.  As noted above, the Veteran's service treatment records are unavailable through no fault of the Veteran so the Board cannot preclude the possibility that hearing loss was shown in service and at separation.  Moreover, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also id. (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence failed to consider whether the lay statements presented sufficient evidence of the etiology of the veteran's disability such that his claim of service connection could be proven).  The Veteran's DD Form 214 shows that he served in a field artillery unit during service so the claimed noise exposure is consistent with his type of service. 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's testimony, his September 2010 statement, and statements he made to the October 2010 VA examiner indicate that he experienced symptoms of hearing loss and tinnitus in service and experienced such symptoms at some point after service.  Thus, the question the VA examiner must address is whether any current hearing loss and tinnitus found is related to service.  In giving this opinion, the physician must address the Veteran's history of noise exposure and complained of symptoms in service and post service.  Thereafter, the physician should state whether the findings shown on audiometric testing is consistent with a service incurrence of hearing loss and tinnitus.  Accordingly, the examination report must be returned to the examiner to address the question.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the October 2010 VA audiological examination report along with the claims file and a copy of this remand to the examiner for another opinion.  The examiner should provide an opinion with supporting rationale on whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss and tinnitus are related to noise exposure in the Veteran's military service.  In so doing, notwithstanding a lack of service treatment records, the examiner must accept as fact that the Veteran was exposed to gun firing from a 155-millimeter Howitzer absent hearing protection multiple times on a daily basis for six to seven months, and that the Veteran experienced symptoms of hearing loss and tinnitus on multiple occasions immediately after such noise exposure and experienced symptoms of hearing loss and tinnitus at some point after service.  The opinion should be based on the foregoing factual premise and based on whether the findings shown on the October 2010 audiometric testing are consistent with individuals exposed to noise from military artillery.  

If the examiner is still unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate physician to address the above opinion request.  The physician must provide a supporting rational for the opinion provided.  If is determined that another examination is necessary such should be scheduled.

2.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



